Professionally Managed Portfolios c/o U.S. Bancorp Fund Services, LLC 2020 East Financial Way, Suite 100 Glendora, CA 91741 August 29, 2012 VIA EDGAR TRANSMISSION Larry Greene United States Securities and Exchange Commission Division of Investment Management 100 “F” Street N.E. Washington, D.C.20549 Re: Professionally Managed Portfolios (the “Trust”) File Nos.: 33-12213 and 811-05037 Perkins Discovery Fund (the “Fund”) Dear Mr.Greene: This correspondence is being filed in response to your August22, 2012 oral comments provided to Elaine Richards of U.S.Bancorp Fund Services, LLC, regarding the Trust’s preliminary proxy statement filed on August16, 2012 on Schedule14A pursuant to Rule14a-6 of Regulation14A under the Securities Exchange Act of 1934 regarding the proposed reorganization of the Fund out of the Trust into the World Funds Trust (the “Reorganization”).The Trust anticipates filing the definitive proxy statement on or about August31, 2012, which will reflect changes in response to your comments. For your convenience in reviewing the Trust’s responses, your comments and suggestions are included in bold typeface immediately followed by the Trust’s responses. In addition, in connection with this filing, the Trust hereby states the following: 1. The Trust acknowledges that in connection with the comments made by the Staff of the SEC, the Staff has not passed on the accuracy or adequacy of the disclosure made herein, and the Trust and its management are solely responsible for the content of such disclosure; 2. The Trust acknowledges that the Staff’s comments, and changes in disclosure in response to the Staff’s comments, do not foreclose the SEC or other regulatory body from the opportunity to seek enforcement or take other action with respect to the disclosure made herein; 3. The Trust acknowledges that the actions of the SEC or the Staff, acting pursuant to delegated authority, in declaring this filing effective, does not relieve the Trustfrom its full responsibility for the adequacy and accuracy of the disclosure in the filing; and 1 4. The Trust represents that neither it nor its management will assert the Staff’s comments or changes in disclosure in response to the Staff’s comments as an affirmative defense in any action or proceeding by the SEC or any person. ***** The Trust’s responses to your comments are as follows: 1. Please provide the “Tandy” representation in your response letter. The Trust has included the “Tandy” representation above. 2. Please file the Trust’s responses to the Staff’s comments as a separate correspondence letter rather than as part of the definitive proxy statement filing. The Trust responds by complying with the Staff’s request. 3. Please increase the font size and make the font size consistent throughout the Proxy Statement for readability. The Trust responds by undertaking to review the Proxy Statement prior to filing and printing to ensure that font sizes are compliant with applicable rules under the Securities and Exchange Act of 1934 and the regulations thereunder. 4. Please discuss how the Fund intends to comply with the Names Rule—Rule35d-1 with respect to the name of the new trust—World Funds Trust.Will the Fund have a significant portion (i.e.,30%) of its securities invested globally pursuant to Footnote48 of the ICA Release No.24828? The Trust respectfully points out that the Fund—Perkins Discovery Fund—is not subject to the Names Rule as nothing in the Fund’s name denotes investments in any particular type of security.The name of the new trust—World Funds Trust is also not subject to the Names Rule because it is not the name of any particular fund series. 5. Is the Fund the last remaining series within the Trust?If so, please be sure to file the FormN-8F to deregister the Trust. The Trust responds by respectfully noting that the Fund is not the last remaining series in the Trust.At this time, there are approximately 50 other active series within the Trust. 2 6. In response to the Q&A question, “How will the Reorganization Affect Me as a Shareholder,” please indicate whether any shareholder services or privileges will change.For example, will shareholders still (1)have all telephone privileges, (2)receive dividends, (3)be able to redeem in the same manner? After confirming with the officers of the World Funds Trust, the Trust responds by stating that no shareholder services will change in any material manner.After the Reorganization, Shareholders will be able to effect purchases and sell orders for Fund shares in a substantially similar manner in which they currently effect such transactions. 7. In approving the Reorganization, did the Trust’s Board consider all of the relevant factors outlined in Section15(f) of the Investment Company Act of 1940?If so, please address those factors under section of the Proxy Statement entitled, “Reasons for the Reorganization.” The Trust responds by respectfully noting that Section15(f) of the Investment Company Act of 1940 is not applicable to this case in that it is a reorganization of the Fund as a series from one trust into another trust.There is no change in control.Accordingly, the Board was not required to, and did not consider, any factors outlined in the referenced section.The Board’s considerations under the “Reasons for the Reorganization” section of the Proxy Statement are accurate as written and the Trust respectfully declines to make additional changes there. 8. When describing the changes in service providers in the Q&A section, consider including a table, which might better display the changes. The Trust responds by including a table as shown below in the referenced Q&A section: Existing Fund, series of New Fund, series of Service Providers Professionally Managed Portfolios World Funds Trust Investment Adviser Perkins Capital Management, Inc. No change – Perkins Capital Management, Inc. Distributor & Principal Underwriter Quasar Distributors, LLC First Dominion Capital Corp. Custodian U.S. Bank N.A. UMB Bank, N.A. Transfer Agent U.S. Bancorp Fund Services, LLC Commonwealth Fund Services, Inc. Fund Administrator U.S. Bancorp Fund Services, LLC Commonwealth Shareholder Services, Inc. Fund Accountant U.S. Bancorp Fund Services, LLC Commonwealth Fund Accounting, Inc. 9. Please correct the date reference in the Q&A section that reads,“How will the Reorganization affect the fees and expenses I pay as a shareholder of the Perkins Discovery Fund” to October31, 2013 rather than 2012. The Trust responds by making the correction as requested. 3 Under the section of the Proxy Statement entitled, “Reasons for the Reorganization,” please clarify that the investment advisor is entitled to recoup any expenses paid or advisory fees waived under the Operating Expense Limitation Agreement.Additionally, please confirm that the Operating Expense Limitation Agreement has been filed as an exhibit to the World Funds Trust registration statement on behalf of the Fund. The Trust responds by adding a statement to the Proxy Statement indicating that the investment adviser is entitled to recoup any expenses paid or advisory fees waived under the Operating Expense Limitation Agreement.Additionally, after confirming with the officers of the World Funds Trust, the Trust notes that the form of Operating Expense Limitation Agreement, as approved by that World Funds’ Trust’s Board of Trustees, has been filed as an exhibit to the World Funds Trust registration statement on behalf of the Fund.(See World Funds Trust, FileNo.811-22172, Post Effective Amendment filing on FormN-1A pursuant to Rule485A on August17, 2012, Accession No. 0001108086-12-000103.) The Staff noted on page4 of the Proxy Statement under the section entitled “Reasons for the Reorganization” that the fee arrangements for the new service providers are expected to result in lower fees.Please expand upon this or clarify where this is further discussed in the Proxy Statement. The Trust responds by including a cross-reference to the Fees and Expenses table on pages5 and 6 of the Proxy Statement that reflects the lower fees under the line item “Other Expenses.” In the Fees and Expenses table, where line items under Shareholder Fees reflect “None,” the staff suggests deleting the row in its entirety. The Trust responds by deleting the referenced line items as suggested. In the Fees and Expenses table on page5 and the Capitalization on page14, please denote the New Fund’s numbers as “Pro Forma” figures. The Trust responds by making the denotation as suggested. Although the Staff recognizes that the shareholders are not being asked to approve the trustees of the World Funds Trust, please consider including all of the information required under Schedule14A, Item22b. with respect to Election of Directors. The Trust respectfully declines to include the suggested information as it is not required for the purpose of this Proxy Statement. Please include a discussion describing the effect of votes that abstained or voted against the proposal on a meeting adjournment. The Trust responds by including the disclosure shown below in the Proxy Statement: 4 EFFECT OF ABSTENTIONS AND BROKER “NON-VOTES” All proxies voted, including abstentions and broker non-votes (shares held by brokers or nominees where the underlying holder has not voted and the broker does not have discretionary authority to vote the shares), will be counted toward establishing a quorum.In addition, under the rules of the New York Stock Exchange, if a broker has not received instructions from beneficial owners or persons entitled to vote and the proposal to be voted upon may “affect substantially” a shareholder’s rights or privileges, the broker may not vote the shares as to that proposal even if it has discretionary voting power.As a result, these shares also will be treated as broker non-votes for purposes of proposals that may “affect substantially” a shareholder’s rights or privileges (but will not be treated as broker non-votes for other proposals, including adjournment of the Special Meeting). Abstentions and broker non-votes will be treated as shares voted against a proposal.Treating broker non-votes as votes against a proposal can have the effect of causing shareholders who choose not to participate in the proxy vote to prevail over shareholders who cast votes or provide voting instructions to their brokers or nominees. In order to prevent this result, the Perkins Discovery Fund may request that selected brokers or nominees refrain from returning proxies on behalf of shares for which voting instructions have not been received from beneficial owners or persons entitled to vote.The Perkins Discovery Fund also may request that selected brokers or nominees return proxies on behalf of shares for which voting instructions have not been received if doing so is necessary to obtain a quorum.Abstentions and broker non-votes will not be voted “FOR” or “AGAINST” any adjournment. Please file the form of Proxy Card with this correspondence so that the Staff can review it prior to filing the definitive Proxy Statement. The Trust has enclosed a copy of the form of Proxy Card following this correspondence. ***** I trust that the above responses and revisions adequately address your comments.If you have any additional questions or require further information, please contact Elaine Richards at (626)914-7363. Sincerely, /s/ Elaine E. Richards Elaine E. Richards, Esq. Secretary of Professionally Managed Portfolios cc:Domenick Pugliese, Paul Hastings LLP Enclosures 5
